The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 21, 2022

                                2022COA80

No. 21CA1006, In re the Marriage of Thorburn — Family Law —
Post-Dissolution — Modification of Parenting Time — Motion to
Restrict Parenting Time or Parental Contact — Imminent
Physical or Emotional Danger

     In this post-dissolution of marriage proceeding, a division of

the court of appeals addresses, as a matter of first impression,

whether a motion under section 14-10-129(4), C.R.S. 2021,

requires the moving parent to prove, at the emergency hearing, that

the child is in imminent danger. Interpreting the plain language of

section 14-10-129(4) — and applying it in harmony with section 14-

10-129(1)(b)(I) — the division concludes that (1) under section 14-

10-129(4), a moving parent need not prove, at the emergency

hearing, that the child is in imminent danger; and (2) the district

court must apply the endangerment standard under section 14-10-

129(1)(b)(I) to continue any parenting time restriction. The record
substantiates that, in assessing mother’s motion to restrict

parenting time, the correct legal standard was applied, so the

division affirms.
COLORADO COURT OF APPEALS                                          2022COA80


Court of Appeals No. 21CA1006
Jefferson County District Court No. 19DR30372
Honorable Diego G. Hunt, Judge


In re the Marriage of

Danielle Jeanette Thorburn,

Appellee,

and

James M. Thorburn,

Appellant.


                         ORDER AFFIRMED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division V
                            Opinion by JUDGE FOX
                              Gomez, J., concurs
                            Taubman*, J., dissents

                           Announced July 21, 2022


Miller Family Law, LLC, Kate Miller, Jessica Hoyt, Sophie Altman, Denver,
Colorado, for Appellee

Thorburn Law Group, LLC, James D. Thorburn, Carolyn M. Schaffer,
Greenwood Village, Colorado, for Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    This appeal involves the interplay between subsections (1)(b)(I)

 and (4) of section 14-10-129, C.R.S. 2021. Both subsections enable

 a district court to restrict parenting time so that a child is safe from

 physical and emotional endangerment. Subsection (1)(b)(I) applies

 to any order that imposes or continues a parenting time restriction.

 Subsection (4) allows a district court, on an emergency basis, to

 restrict parenting time until a hearing can be held within fourteen

 days. But where they differ is that subsection (1)(b)(I) does not

 mention imminence while subsection (4) does. The import of that

 difference is at the center of this appeal.

¶2    James M. Thorburn (father) challenges a magistrate’s decision

 restricting his parenting time. According to him, the magistrate

 incorrectly defined “imminent” under subsection (4) and, as a

 result, failed to apply the appropriate legal standard.

¶3    Danielle Jeanette Thorburn (mother) counters that, even if the

 magistrate wrongly defined “imminent,” it does not matter. She

 argues that a motion to restrict parenting time under subsection (4)

 is simply a procedural vehicle to get an emergency hearing and an

 immediate parenting time restriction, nothing more. And at the

 emergency hearing, she asserts, the general standards under


                                    1
 subsection (1)(b)(I) — applicable to all hearings to restrict parenting

 time — govern.

¶4    For the reasons discussed below, we agree with mother. We

 affirm the district court’s order adopting the magistrate’s decision

 restricting father’s parenting time. But we remand the case to the

 district court for further proceedings on mother’s request for

 appellate attorney fees under section 14-10-119, C.R.S. 2021.

             I.    Relevant Facts and Procedural History

¶5    The parties’ marriage ended in February 2020. The

 dissolution decree incorporated their parenting plan for their son,

 J.C.T. Under the plan, J.C.T. would live primarily with mother.

 The parties also agreed that father would follow a step-up parenting

 time schedule, beginning with an overnight every week with the goal

 of equal time in nine months.

¶6    On February 1, 2021, mother moved to restrict father’s

 parenting time under section 14-10-129(1)(b)(I) and (4). She

 alleged, among other things, that during father’s most recent

 parenting time, J.C.T., then thirty-two months old, suffered a deep

 gash on his forehead, requiring eight stitches. Father quickly

 responded and asserted that J.C.T.’s injury was accidental.


                                    2
¶7        The next day, a magistrate deemed mother’s allegations

  sufficiently pleaded, scheduled an emergency hearing for February

  9, and ordered that father’s parenting time be supervised until

  then.

¶8        Following the emergency hearing, at which only the parties

  testified, the magistrate issued an oral ruling and directed mother’s

  attorney to draft a proposed order.

¶9        For reasons unexplained in the record, both parties submitted

  proposed orders, and the magistrate signed father’s order on

  February 26, 2021.1

¶ 10      In the written order, the magistrate made the following

  findings:



  1 We appreciate that the magistrate gave both parties the
  opportunity to have input into the content of the proposed order.
  But after careful scrutiny, we determine that the written order (as
  proposed by father) is, at times, at odds with the oral ruling. For
  instance, the written order ignores the fact that the magistrate
  applied section 14-10-129(1)(b), C.R.S. 2021, in addition to section
  14-10-129(4). Even so, we view the oral ruling as supplementing
  the written order. See Friends of Denver Parks, Inc. v. City & Cnty.
  of Denver, 2013 COA 177, ¶¶ 34-37 (district court’s oral findings
  supplement its written order); see also In re Marriage of Cespedes,
  895 P.2d 1172, 1176 (Colo. App. 1995) (considering district court’s
  oral ruling in rejecting contention that its findings and conclusions
  were inadequate to support its order).

                                      3
         Between August 2019 and January 2021, J.C.T.

          sustained five injuries while in father’s care.

         Three of the five injuries were “serious concussions,” and

          another involved a significant “split lip.”

         Father’s explanations of J.C.T.’s injuries were not

          credible.

         J.C.T.’s injuries were “unusual” and would not have

          happened had father properly supervised him.

         There was an active investigation by the Jefferson County

          Division of Children, Youth and Families regarding

          mother’s allegations.

From those findings, the magistrate (1) rejected father’s definition of

“imminent” for purposes of section 14-10-129(4); (2) read

“imminent” to mean a “certainty” at some point in the future,

without “any form of immediacy”; (3) applied that definition and

section 14-10-129(1)(b)(I) and (4); and (4) determined that mother

had proved that J.C.T. was in imminent danger. In the end, the

magistrate continued father’s supervised parenting time and

imposed certain conditions that father must meet before requesting

a modification.

                                   4
¶ 11    On March 3, 2021, mother filed a motion to “set aside,” asking

  the magistrate to reconsider the selection of father’s proposed order.

  Nine days later, father petitioned for district court review.

¶ 12    Regarding father’s petition for review, the district court

  adopted the magistrate’s decision. The court denied mother’s

  motion to set aside to the extent that it sought review of the

  magistrate’s decision. The court, however, remanded the case to

  the magistrate with directions to resolve mother’s motion as it

  related to the form of the magistrate’s written order.

¶ 13    Father then filed his notice of appeal. Based on a lack of

  jurisdiction given the pending appeal, the magistrate on remand

  declined to entertain mother’s motion to set aside.

  II.   Motion to Restrict Parenting Time Under Section 14-10-129(4)

                             A.   Jurisdiction

                     1.   Subject Matter Jurisdiction

¶ 14    At oral argument and later in his written supplemental

  authority, father asserted that the district court order should be

  vacated for lack of subject matter jurisdiction. He insisted that the

  parties never consented to the magistrate’s jurisdiction. Father is

  mistaken.


                                     5
¶ 15   A district court has subject matter jurisdiction when it has

  been “empowered to entertain the type of case before it by the

  sovereign from which the court derives its authority.” In re Marriage

  of Roth, 2017 COA 45, ¶ 14 (quoting Wood v. People, 255 P.3d 1136,

  1140 (Colo. 2011)). The Colorado Constitution vests a district court

  with general subject matter jurisdiction in civil cases, which may be

  limited by the legislature only when that limitation is explicit. See

  Colo. Const. art. VI, § 9; see also Currier v. Sutherland, 215 P.3d

  1155, 1159 (Colo. App. 2008), aff’d, 218 P.3d 709 (Colo. 2009).

  “[D]omestic relations cases are ‘proceedings of a civil nature.’” In re

  Marriage of Wollert, 2020 CO 47, ¶ 26 (quoting In re Marriage of

  Durie, 2020 CO 7, ¶ 14).

¶ 16   Because this dissolution proceeding is civil in nature, the

  district court (and the magistrate before it) had constitutionally

  vested subject matter jurisdiction to hear the action, including

  mother’s motion to restrict. See Colo. Const. art. VI, § 9; see also

  Wollert, ¶ 26; Roth, ¶ 14.

¶ 17   To the extent father argues that the magistrate lacked

  authority to act on mother’s motion to restrict, he is again

  mistaken. C.R.M. 6(b)(1)(B) gives a magistrate the power to preside


                                     6
  over all motions to modify parental responsibilities without the

  parties’ consent. See Evans v. Evans, 2019 COA 179M, ¶ 20; see

  also In re Marriage of Roosa, 89 P.3d 524, 527 (Colo. App. 2004);

  § 13-5-201(3), C.R.S. 2021. So, regardless of the parties’ consent,

  the magistrate had the authority to preside over mother’s motion to

  restrict, which sought to modify the existing parenting time order.

                                2.   Finality

¶ 18   Mother contends that the district court’s order is not final and

  appealable because her motion to set aside the magistrate’s

  approval of father’s proposed order remains pending before the

  magistrate on remand. We disagree.

¶ 19   With limited exceptions not applicable here, our appellate

  jurisdiction is limited to review of final judgments or orders. In re

  Marriage of Evans, 2021 COA 141, ¶ 11; see also C.A.R. 1(a)(1);

  § 13-4-102(1), C.R.S. 2021.

¶ 20   A magistrate’s decision that fully resolves an issue or claim is

  final. C.R.M. 7(a)(3); In re Marriage of January, 2019 COA 87, ¶ 12.

¶ 21   A party may obtain review of a magistrate’s final decision in a

  proceeding, like this one, where consent was not necessary, by filing

  a timely petition for review with the district court under C.R.M.


                                     7
  7(a)(5). Once a district court enters its order on review, a party may

  appeal to this court. C.R.M. 7(a)(11); Heotis v. Colo. Dep’t of Educ.,

  2016 COA 6, ¶ 15.

¶ 22   Here, father invoked district court review of the magistrate’s

  decision to continue his supervised parenting time. After adopting

  the decision, the court remanded the case to the magistrate to

  resolve any dispute as to the form of the written order.

¶ 23   The district court could not, under C.R.M. 7, remand the issue

  to the magistrate and the magistrate would have lacked authority to

  act. At oral argument, mother described her motion as one for

  reconsideration, which falls under either C.R.C.P. 59 or C.R.C.P.

  60(b). A magistrate cannot rule on a motion to reconsider under

  C.R.C.P. 59 or for relief under C.R.C.P. 60(b). In re Parental

  Responsibilities Concerning M.B.-M., 252 P.3d 506, 510 (Colo. App.

  2011); see also C.R.M. 5(a) (magistrate may correct clerical errors

  under C.R.C.P. 60(a) but otherwise has no authority to rule on a

  motion for rehearing). Because there was no relief the magistrate

  could then grant, mother’s motion for reconsideration was

  effectively denied.




                                     8
¶ 24      Therefore, the district court’s order and the underlying

  magistrate’s decision are final and appealable, and we have

  jurisdiction to consider them.

                           B.        Standard of Review

¶ 25      Our review of a district court’s order adopting a magistrate’s

  decision is effectively a second layer of appellate review. In re

  Marriage of Sheehan, 2022 COA 29, ¶ 22. We must accept the

  magistrate’s factual findings unless they are clearly erroneous,

  meaning that they have no support in the record. In re Marriage of

  Young, 2021 COA 96, ¶ 8.

¶ 26      However, we review de novo questions of law, including

  whether the magistrate properly interpreted a statute or applied the

  correct legal standard. See Sheehan, ¶ 22; see also Wollert, ¶ 20.

                                C.     Relevant Law

¶ 27      Section 14-10-129(1)(b)(I), commonly referred to as the

  endangerment standard, applies to all motions to restrict parenting

  time:

               The court shall not restrict a parent’s
               parenting time rights unless it finds that the
               parenting time would endanger the child’s
               physical health or significantly impair the
               child’s emotional development. In addition to


                                           9
            a finding that parenting time would endanger
            the child’s physical health or significantly
            impair the child’s emotional development, in
            any order imposing or continuing a parenting
            time restriction, the court shall enumerate the
            specific factual findings supporting the
            restriction.

  (Emphasis added.)

¶ 28   Section 14-10-129(4) allows a parent to obtain a parenting

  time restriction on an emergency basis:

            A motion to restrict parenting time or parental
            contact with a parent which alleges that the
            child is in imminent physical or emotional
            danger due to the parenting time or contact by
            the parent shall be heard and ruled upon by
            the court not later than fourteen days after the
            day of the filing of the motion. Any parenting
            time which occurs during such fourteen-day
            period after the filing of such a motion shall be
            supervised by an unrelated third party deemed
            suitable by the court or by a licensed mental
            health professional . . . .

¶ 29   A supervised parenting time requirement is a restriction on

  parenting time. See In re Marriage of Parr, 240 P.3d 509, 512 (Colo.

  App. 2010).

                            D.   Discussion

¶ 30   For purposes of subsection (4), father defined “imminent” as

  “near at hand or impending.” The magistrate rejected his definition:



                                   10
            “Imminent” in this context does not connote
            any form of immediacy. Rather, it is the
            certainty of the harm happening whether it is
            days, weeks, or months in the future. [I]t is
            not a question of “if” but “when” in this case.
            It does not matter if the “when” is an
            unspecific sometime in the future.

  (Emphasis added.)

¶ 31   Father maintains that because the magistrate used an

  inaccurate definition of “imminent,” the magistrate applied an

  improper legal standard when deciding mother’s motion to restrict

  under subsection (4).2

¶ 32   Mother asserts that the “imminent” standard applies only to

  the district court’s initial determination as to whether a motion to

  restrict parenting time under subsection (4) meets the particularity

  requirement under C.R.C.P. 7(b)(1). See Wollert, ¶ 27 (particularity



  2 Mother asserts that by merely citing the magistrate’s decision,
  father has not preserved this issue. But the magistrate expressly
  denied father’s argument concerning the correct legal standard to
  be applied, and father reasserted the same argument in his petition
  for district court review. Because the issue was raised before the
  magistrate and the district court, it is preserved. See In re Marriage
  of Dean, 2017 COA 51, ¶ 18 (issue was preserved when the mother
  raised the issue in her petition for district court review). For the
  same reasons, we disagree with the dissent’s expansive discussion
  of the perceived procedural issues. Whether mother was required
  to prove imminent harm was and continues to be central to the
  parents’ dispute.

                                    11
  requirement of C.R.C.P. 7(b)(1) applies to all motions to restrict

  parenting time under section 14-10-129(4), and a hearing is

  mandatory within fourteen days if the particularity requirement is

  met). In other words, imminence need not be proved at the

  emergency hearing, nor is the court required to make a specific

  finding of imminence for the court to continue a parenting time

  restriction. Rather, it is only relevant as a threshold determination

  that entitles the moving party to a hearing. Thus, mother argues,

  even if “imminent” was wrongly defined, the magistrate properly

  applied the endangerment standard under subsection (1)(b)(I) when

  continuing father’s supervised parenting time.

¶ 33   We agree with mother.3

¶ 34   When interpreting a statute, we must find and give effect to

  the legislative intent. Wollert, ¶ 20. Our starting point is the

  language of the statute itself, giving words and phrases their plain

  and ordinary meanings. In re Marriage of Zander, 2019 COA 149,

  ¶ 12, aff’d, 2021 CO 12; see also § 2-4-101, C.R.S. 2021 (“Words

  and phrases shall be read in context and construed according to


  3Given our disposition, we do not opine on the propriety of the
  magistrate’s definition of “imminent.”

                                    12
  the rules of grammar and common usage.”). If the language is

  clear, we apply the statute as written without resorting to other

  tools of statutory construction. Wollert, ¶ 20.

¶ 35   In interpreting provisions of the Uniform Dissolution of

  Marriage Act (UDMA), sections 14-10-101 to -133, C.R.S. 2021, we

  do not read the provisions in isolation. In re Marriage of Schlundt,

  2021 COA 58, ¶ 27. Rather, we must read the relevant provisions

  of the UDMA together, harmonizing them if possible. See id.; see

  also In re Marriage of Mack, 2022 CO 17, ¶ 13 (“[W]e examine ‘the

  entire statutory scheme to give consistent, harmonious, and

  sensible effect to all parts . . . .’” (quoting Vallagio at Inverness

  Residential Condo. Ass’n v. Metro. Homes, Inc., 2017 CO 69, ¶ 16)).

¶ 36   The parties do not argue that either subsection (1)(b)(I) or (4) is

  ambiguous or that the two conflict. We, too, see neither ambiguity

  nor conflict.

¶ 37   Looking at the statutory scheme as a whole, we conclude that

  subsections (1)(b)(I) and (4) work together to address motions to

  restrict parenting time. See Schlundt, ¶ 27; see also Mack, ¶ 13.

¶ 38   We read the plain language of subsection (1)(b)(I) as applying

  to all motions to restrict parenting time, including emergency


                                      13
  motions. Under subsection (1)(b)(I), the district court first must find

  endangerment and then must make specific findings supporting its

  decision to impose or continue a parenting time restriction.

¶ 39   Subsection (4), on the other hand, concerns extraordinary

  situations of an “emergency nature” that pose an imminent risk to

  the child’s safety. Wollert, ¶¶ 19, 31 (“Section 14-10-129(4)

  attempts to accommodate the rights of each parent vis-à-vis

  parenting time while prioritizing the rights of children to be safe and

  protected from imminent physical or emotional danger.”). To that

  end, the legislature, in drafting subsection (4), included the word

  “imminent.” See In re Marriage of Bertsch, 97 P.3d 219, 221 (Colo.

  App. 2004) (stating that the legislature is presumed to have acted

  intentionally when it includes language in one section of a statute,

  but omits it from another (citing United States v. Burch, 202 F.3d

  1274, 1277 (10th Cir. 2000))).

¶ 40   Subsection (4) plainly states that the moving parent must

  allege — not prove — that the child is in imminent physical or

  emotional danger due to the parenting time or contact by a parent.

  Then, the district court determines whether the moving parent has

  sufficiently pleaded allegations -- including whether the danger is


                                    14
  threatening to occur at any moment -- requiring the court to take

  urgent action by setting an emergency hearing within fourteen

  days. See Wollert, ¶ 54 (For purposes of section 14-10-129(4),

  “[i]mminence requires that the alleged harm is threatening to occur

  at any moment and requires urgent action.”). Upon filing a

  sufficient section 14-10-129(4) motion, any parenting time

  occurring in that fourteen-day period must be supervised. And,

  once a hearing is held on said motion, the court applies subsection

  (1)(b)(I)’s general endangerment standard.

¶ 41   We conclude that the plain language of subsection (4) does not

  require the movant to prove, at the emergency hearing, that the

  child is in imminent danger. Instead, the statute only requires that

  a motion allege that the child is in imminent danger; it is a means

  of triggering a hearing within fourteen days and an immediate

  parenting time restriction pending that hearing.

¶ 42   Our interpretation effectuates the legislative intent and gives

  harmonious effect to both subsection (4) and subsection (1)(b)(I).

  Specifically, this reading of subsection (4) is supported by two

  practical reasons. First, at the time of the emergency hearing, the

  automatic, temporary parenting time restriction has already been in


                                    15
  place, thereby removing the child from the alleged imminent

  danger. An express finding of imminence at that point would be

  moot. Second, after the hearing, if the district court finds

  endangerment alone (without imminence), father’s interpretation

  would force the district court to return the child to the same

  dangerous environment. That cannot be what the legislature

  intended. See In re Marriage of Turilli, 2021 COA 151, ¶ 38 (courts

  must avoid statutory interpretations that would lead to illogical or

  absurd results).

¶ 43   Father asserts that our interpretation would encourage “trials

  by ambush.” He claims that if the emergency hearing becomes a

  “standard modification or restriction proceeding” under subsection

  (1)(b)(I), a responding parent would have to defend against the

  allegations without the benefit of full discovery under C.R.C.P. 16.2.

  We are not persuaded. Our reading of subsection (4) does not

  prevent a responding parent from obtaining discovery before the

  emergency hearing. Here — where only mother and father testified

  and both were aware of the circumstances alleged in mother’s

  motion — father never raised a discovery issue, nor did he seek a

  continuance. And father cannot say that he was unfairly surprised


                                    16
  at the emergency hearing where mother’s motion to restrict

  referenced subsection (1)(b)(I).

¶ 44   Nor are we persuaded by father’s other assertion that our

  interpretation would create a “tool of gamesmanship.” If a motion

  to restrict parenting time lacks substantial justification, the district

  court must order the moving parent to pay the reasonable and

  necessary attorney fees and costs of the other parent. Wollert, ¶ 29;

  see § 14-10-129(5); C.R.C.P. 11.

¶ 45   We now apply the above principles to the present case.

                             E.      Application

¶ 46   After considering father’s response to mother’s motion to

  restrict, the magistrate deemed mother’s allegations of imminent

  danger to be sufficiently pleaded. As a result, the magistrate set an

  emergency hearing within fourteen days and imposed a supervised

  parenting time requirement pending the hearing. That approach is

  consistent with section 14-10-129(4).

¶ 47   Following the emergency hearing, the magistrate applied the

  endangerment standard under section 14-10-129(1)(b)(I) and made

  the required factual findings to support the decision to continue

  father’s supervised parenting time.


                                      17
¶ 48   The evidence established that J.C.T. sustained several head

  injuries while in father’s care from August 2019 to January 2021,

  about a week before mother filed her motion to restrict. Mother

  testified that none of them were “kid-being-kid” injuries and that

  each one was worse than the last. The most recent injury resulted

  in J.C.T. suffering a deep laceration on his forehead, down to the

  bone, requiring eight stitches. Mother added that father wavered in

  his explanation as to how the injury happened. He first said that

  J.C.T. hit the corner of a “bed drawer,” then that he tripped over a

  dog, and finally that he hit a coffee table.

¶ 49   From that evidence, the magistrate found that father’s pattern

  of poor supervision endangered J.C.T. The magistrate also found

  that father failed to provide reasonable and adequate explanations

  for J.C.T.’s injuries. “[C]redibility determinations and the weight,

  probative force, and sufficiency of the evidence, as well as the

  inferences and conclusions to be drawn therefrom, are matters

  within the sole discretion of the [district] court.” In re Marriage of

  Lewis, 66 P.3d 204, 207 (Colo. App. 2003). The record supports the

  magistrate’s endangerment finding.




                                     18
¶ 50   Father argues that the magistrate “should not have considered

  [mother’s] conclusory statements of concussion.” He did not raise

  this particular issue in his petition for district court review. See

  People in Interest of K.L-P., 148 P.3d 402, 403 (Colo. App. 2006)

  (party appealing a magistrate’s decision must first raise particular

  issue in petition for review in district court). But even if it was

  preserved, the magistrate found that mother’s evidence was

  sufficient, and we see no reason to disturb that determination. See

  Lewis, 66 P.3d at 207; see also In re Marriage of Amich, 192 P.3d

  422, 424 (Colo. App. 2007) (district court can believe all, part, or

  none of a witness’s testimony, even if uncontroverted).

¶ 51   Father also asserts that the magistrate erred by simply finding

  that J.C.T. was endangered while in his care, instead of making a

  specific finding that he actually committed or caused J.C.T.’s

  injuries.4 However, the magistrate found, and the record supports,


  4 Father also asserts that the magistrate erred because the
  legislature’s inclusion of “due to the parenting time or contact by
  the parent” within section 14-10-129(4) required mother, at the
  emergency hearing, to prove that he actually caused imminent
  danger to J.C.T. We disagree given our disposition that section 14-
  10-129(4) is merely a vehicle to obtain an emergency hearing within
  fourteen days and a temporary parenting time restriction pending


                                     19
  that father’s actions or inactions during his parenting time

  endangered J.C.T. See § 14-10-129(1)(b)(I). Indeed, the magistrate

  said that the danger to J.C.T. was a result of father’s failure to

  exercise a minimum degree of parental supervision.

¶ 52      Because the magistrate made the necessary findings under

  section 14-10-129(1)(b)(I), supported by the record, that father

  endangered J.C.T., we conclude that the magistrate properly

  continued father’s parenting time restriction while allowing father to

  work on safer parenting skills. See Young, ¶ 8; see also In re

  Marriage of Hatton, 160 P.3d 326, 330 (Colo. App. 2007) (district

  court has broad discretion over parenting matters and an appellate

  court exercises every presumption in favor of the court’s parenting

  time decisions).

¶ 53      In sum, the magistrate applied the correct legal standard in

  assessing mother’s motion to restrict, and the record supports the

  magistrate’s decision to continue father’s supervised parenting

  time.



  that hearing. In any event, the endangerment standard requires
  proof of causation. See § 14-10-129(1)(b)(I) (“The court shall not
  restrict a parent’s parenting time rights unless it finds that the
  parenting time would endanger the child[] . . . .”).

                                     20
                           III.   New Evidence

¶ 54   Next, father argues that the district court on review erred “as a

  matter of law” by not reopening the proceeding under C.R.M. 7(a)(8)

  based on new evidence. He points to a child welfare referral

  assessment from the Jefferson County Division of Children, Youth

  and Families, which concluded that the referral related to father

  was unfounded. He relies solely on Romero v. Colorado Department

  of Human Services, 2018 COA 2, ¶ 60, for the proposition that the

  district court was required to “defer to an agency’s decision

  involving factual and evidentiary matters within an agency’s

  specialized or technical expertise.” That reliance is misplaced.

¶ 55   Romero involved an appeal from a district court’s review of a

  final agency action. Id. at ¶ 25. The division said that it must defer

  to an agency’s decision involving factual and evidentiary matters

  within an agency’s specialized or technical expertise. Id. at ¶ 60.

  However, the district court here was reviewing a magistrate’s

  decision restricting parenting time, and, in that context, it was not

  required, as a matter of law, to necessarily defer to an independent

  child welfare referral assessment in conducting that review.




                                    21
                       IV.   Appellate Attorney Fees

¶ 56   Asserting that the parties’ financial resources are disparate,

  mother asks for an award of her appellate attorney fees under

  section 14-10-119.

¶ 57   In response, father argues that section 14-10-119 is

  inapplicable because mother’s “action did not modify the original

  decree.” He latches onto the following language in In re Marriage of

  Burns, 717 P.2d 991, 993 (Colo. App. 1985): “[B]ecause the original

  decree remained in force, there were no proceedings to which

  [section] 14-10-119 . . . would be applicable.” Yet, when read in

  context, the division in Burns concluded that the wife could not

  recover any attorney fees under section 14-10-119 because her

  C.R.C.P. 60(b) motion was outside the UDMA and did not result in

  reopening the dissolution decree. Here, mother’s motion to restrict

  was a proceeding under the UDMA, so section 14-10-119 applies.

  See § 14-10-119 (court “from time to time” can order fees for

  defending “any proceeding” brought under the UDMA).

¶ 58   That said, because the district court is better equipped to

  resolve the factual issues concerning the parties’ current financial




                                    22
  circumstances, we remand the issue for its consideration. See In re

  Marriage of Alvis, 2019 COA 97, ¶ 30; C.A.R. 39.1.

                            V.   Conclusion

¶ 59   The order is affirmed. The case is remanded for the district

  court to consider mother’s request for appellate attorney fees under

  section 14-10-119.

       JUDGE GOMEZ concurs.

       JUDGE TAUBMAN dissents.




                                   23
       JUDGE TAUBMAN, dissenting.

¶ 60   I agree with the majority that the principal issue in this case is

  the interplay between subsections (1) and (4) of section 14-10-129,

  C.R.S. 2021, concerning what a party must allege and prove at an

  emergency hearing under the latter subsection. As the majority

  notes, subsection (1)(b)(I) applies to motions to restrict parenting

  time, whereas subsection (4) concerns motions to restrict parenting

  time that allege a child is in “imminent physical or emotional

  danger” due to the exercise of parenting time. Subsection (4)

  requires that a motion filed under that subsection must be heard

  and ruled on by the court no later than fourteen days after the date

  such a motion is filed, but subsection (1)(b)(I) does not contain any

  temporal requirements.

¶ 61   I disagree with the majority that, when a motion is filed under

  subsection (4), a moving party must only allege, rather than prove,

  imminent harm to a child, and I further disagree that imminent

  harm was sufficiently alleged in this case. In addition, I think this

  case raises significant procedural questions, including whether the

  majority’s statutory analysis was raised before the magistrate and

  the district court. Accordingly, for the reasons more fully discussed


                                    24
  below, I would reverse the district court’s order and the magistrate’s

  order.

                             I.   Background

¶ 62   Because the majority provides a detailed explanation of the

  relevant facts and procedural history, I will add to it only briefly.

  This is a contentious post-dissolution conflict between James M.

  Thorburn (father) and Danielle Jeanette Thorburn (mother)

  concerning their young son, born in 2018. The parties agreed that

  mother would be the child’s primary residential parent and that

  father would follow a step-up parenting time schedule.

¶ 63   Just one year after their dissolution of marriage became final

  in February 2020, mother moved for an emergency hearing

  regarding parenting time under subsection (4) on February 1, 2021.

  She alleged that she was concerned about five incidents that had

  occurred during father’s parenting time, including one the weekend

  before the motion was filed that resulted in a one-and-a-half-inch

  gash on her son’s forehead and father taking their son to a hospital

  emergency room to be treated. Mother alleged that “father is

  neglecting the child at his home and the child is therefore getting

  injured while father is failing to watch him.” She further asserted


                                     25
  that father was not appropriately supervising their son during his

  parenting time.

¶ 64   Although the motion cited subsections (1)(b)(I) and (4), it did

  not allege that the son was in imminent physical or emotional

  danger. Further, the motion did not explain how mother believed

  those subsections relate to one another.

¶ 65   Following an emergency hearing on February 9, 2021, a

  magistrate issued a signed minute order granting mother’s

  requested relief, requiring father’s parenting time to be supervised,

  and requiring him to complete parenting classes. The magistrate

  found that physical harm or injury to the son was imminent while

  in father’s care due to lack of proper supervision, even though he

  found that father had not intentionally harmed the son. Although

  the magistrate cited subsections (1)(b)(I) and (4), he did not address

  how, if at all, those subsections relate to one another. The order

  also directed mother’s attorney to draft a proposed order.

¶ 66   Seventeen days later, on February 26, the magistrate signed a

  more extensive order prepared by father’s attorney. (That the

  magistrate signed this order, instead of one drafted by mother’s

  attorney, raises procedural issues that I discuss below.)


                                    26
  Significantly, this order did not cite section 14-10-129(1)(b)(I) and

  concluded that “the moving party [mother] cannot utilize the

  emergency measures to seek the more generalized grounds of

  parenting restriction.” It further concluded that mother “did not

  bring any evidence of specific acts or omissions by [father] that

  would lead to imminent physical or emotional danger.” The

  magistrate also found that the son’s five injuries were unusual and

  would not have occurred if father had properly supervised the son.

  It also determined that the son experienced “three serious

  concussions at the hands of” father.

¶ 67   Finally, the court rejected father’s assertion that to be

  imminent, there must be a showing that the alleged harm is near or

  impending. This is another subject I discuss below.

¶ 68   Nearly three months later, the district court affirmed the

  magistrate’s order. It concluded that the magistrate’s February 9

  signed minute order “was not a final order or judgment subject to

  review.” Therefore, the district court reviewed only the magistrate’s

  February 26 order, finding that the order restricting father’s

  parenting time was supported by ample evidence. Recognizing the

  dispute about whether the magistrate had properly signed father’s


                                    27
  proposed order, the district court remanded the case to the

  magistrate to address the parties’ motions concerning the form of

  the order.

¶ 69   Significantly, the district’s order referred only to mother’s

  motion under section 14-10-129 to restrict father’s parenting time

  but did not cite the two subsections at issue here or say how, if at

  all, they relate to one another.

                          II.   Procedural Issues

¶ 70   In my view, three procedural issues militate in favor of

  vacating the decisions of the district court and magistrate and

  remanding the case for further proceedings, if necessary. First, I do

  not believe the majority’s conclusion that mother properly preserved

  for appellate review the argument that subsection (1)(b)(I) applies

  automatically to all motions to restrict parenting time under

  subsection (4) because this argument was not raised by mother

  until this appeal. Second, the magistrate’s signing both a minute

  order and a more comprehensive order raises issues of finality

  beyond those addressed by the majority. Third, because I believe

  the magistrate’s oral ruling and written order conflict, I disagree




                                     28
  with the majority that we may consider the magistrate’s oral ruling.

  I discuss each of these issues in turn.

  A.   Was the Issue of the Relationship Between Subsections (1)(b)(I)
                        and (4) Preserved for Appeal?

¶ 71   A cardinal rule of appellate procedure is that, subject to a few

  exceptions not relevant here, an appellate court will not review an

  issue raised for the first time on appeal. Est. of Stevenson v.

  Hollywood Bar & Cafe, Inc., 832 P.2d 718, 721 n.5 (Colo. 1992);

  Gravina Siding & Windows Co. v. Gravina, 2022 COA 50, ¶ 85, ___

  P.3d ___, ___.

¶ 72   Here, mother’s motion to restrict parenting time “pursuant to

  C.R.S. section 14-10-129(4)” cited that subsection and subsection

  (1), but did not explain how subsection (1)(b)(I) applied, nor did it

  assert that a party need allege, but not prove, imminent harm

  under subsection (4). The magistrate’s February 9 minute order

  cited both subsections, finding that the son was in imminent harm

  or injury due to father’s lack of supervision. However, it did not

  address, as the majority does, whether subsection (1)(b)(I) applies to

  all motions to restrict parenting time, including those filed under

  subsection (4), and did not address whether a parent must allege,



                                     29
  but need not prove, that a child is in imminent physical or

  emotional harm due to the actions of a parent exercising parenting

  time. While the magistrate’s oral ruling announced following the

  February 9 hearing briefly mentioned the applicability of subsection

  (1)(b)(I), that ruling should not be given any weight because it

  conflicts with both its February 9 minute order and its February 26

  written order, an issue I discuss below. Significantly, the

  magistrate’s February 26 order (prepared by father) does not cite

  subsection (1)(b)(I). With respect to subsection (4), that order states

  that mother “did not bring any evidence of specific acts or

  omissions by [father] that would lead to imminent physical or

  emotional danger.”

¶ 73   Mother’s response to father’s motion to review the magistrate’s

  February 26 decision did not mention subsection (1)(b)(I). Rather, it

  cited only subsection (4) and focused on the evidence of imminent

  harm that she had presented to the magistrate. It did not address

  that the February 26 order did not mention subsection (1)(b)(I).

  Further, mother’s response contended that the magistrate’s

  February 9 minute order was a final order under C.R.M. 7. As

  noted above, the district court’s decision reviewing the magistrate’s


                                    30
  February 26 order referred only to father’s motion based on section

  14-10-129; it did not mention subsection (1)(b)(I) or (4) or their

  relation to one another, and it did not assert that a party must

  allege, but not prove, imminent harm under subsection (4).

¶ 74   In short, the two premises of the majority opinion — that

  subsection (1)(b)(I) applies automatically to any motion filed under

  subsection (4) and that a party must allege, but need not prove,

  imminent harm under subsection (4) — were not raised as issues by

  mother before the magistrate or the district court. The district

  court did not address these issues at all, and, to the extent the

  magistrate did, he did so in an oral ruling that is contradicted by

  his written decisions. Accordingly, I believe these issues discussed

  by the majority were not properly preserved for appeal and,

  therefore, should not be addressed. See Est. of Stevenson, 832 P.2d

  at 721 n.5.

                B.    Is There a Final, Appealable Order?

¶ 75   The majority rejects mother’s contention that the district

  court’s order is not final and appealable because the district court

  remanded the case to the magistrate to determine whether father’s



                                    31
  or mother’s proposed order should have been signed. It concludes

  that the magistrate’s February 26 order was final and appealable

  because the district court lacked authority under C.R.M. 7 to

  remand the case to the magistrate to answer this question. I agree

  with mother, albeit for different reasons.

¶ 76   The majority properly notes that, generally, our appellate

  jurisdiction is limited to review of final judgments or orders. See In

  re Marriage of Evans, 2021 COA 141, ¶ 11, 504 P.3d 988, ___.

¶ 77   Subsection (4) states, as relevant here, that a motion filed

  under that subsection “shall be heard and ruled upon by the court

  not later than fourteen days after the day of the filing of the

  motion.” § 14-10-129(4). The district court concluded that the

  magistrate’s signed minute order was arguably a final order subject

  to review under C.R.M. 7(a)(3). It was heard and ruled on within

  fourteen days of the filing of the February 1 motion. However, the

  district court concluded that the signed minute order “was not a

  final order or judgment subject to review.” In my view, the signed

  minute order was not final and appealable because it contemplated

  the preparation of an order prepared by mother’s attorney. In any

  event, the February 9 order was not appealed.


                                     32
¶ 78   Instead, the February 26 order appealed from was ruled on

  twenty-five days after mother’s motion was filed, making it untimely

  under subsection (4). Although the parties did not raise this

  timeliness issue before the magistrate, I conclude it constitutes

  reversible error. In People in Interest of Clinton, 762 P.2d 1381

  (Colo. 1988), the supreme court concluded that failure to comply

  with a statutory requirement for appointing counsel forthwith in a

  mental health civil commitment proceeding did not deprive the

  court of subject matter jurisdiction. Nevertheless, the court

  concluded that failure to comply with “an essential statutory

  condition” may constitute reversible error. Id. at 1389. The court

  explained that this requires an evaluation of the deviation from

  statutory provisions and whether such deviation resulted in

  prejudice to a party. Id. In In re Marriage of Slowinski, 199 P.3d 48,

  52-53 (Colo. App. 2008), overruled on other grounds by In re

  Marriage of Wollert, 2020 CO 47, ¶ 4, 464 P.3d 703, 706, a division

  of the court of appeals held that the then seven-day limitation (now

  fourteen days) to hold a hearing and issue a ruling under section

  14-10-129(4) was an essential condition of the statute. It further

  held that not abiding by the limitation in that case had prejudiced


                                    33
  the father, who had to experience several months of supervised

  visitation. Id. I conclude that the magistrate’s February 26 order

  did not comply with an essential condition of the statute — ruling

  on a motion under section 14-10-129(4) within fourteen days. I

  further conclude that this constitutes reversible error because it

  limited father’s constitutional right to the care, custody, and control

  of his son while he was limited to supervised visitation.

¶ 79   Some may conclude that because subsection (1)(b)(I) applies

  automatically to any motion filed under subsection (4), the time

  limitation in subsection (4) does not apply. Reaching this

  conclusion, however, requires rendering the time limit in subsection

  (4) a nullity; under the majority’s rationale, the time limit in

  subsection (4) would never apply. See Slowinski, 199 P.3d at 53

  (“[W]e are not persuaded that father waived his objection to the

  court’s failure to rule within seven days [under the previous version

  of subsection (4)] by participating in the hearings on mother’s

  motion because the trial court indicated that it was proceeding

  under both” subsections (1)(b)(I) and (4).).

¶ 80   Accordingly, I would reverse the district court’s order because

  this appeal is from the magistrate’s untimely February 26 decision.


                                     34
  I would similarly vacate the magistrate’s February 26 order for the

  reasons discussed above. Further, I would also vacate the

  magistrate’s February 9 order because I agree with the district court

  that it was not a final, appealable order. By its terms, it directed

  mother’s attorney to draft a proposed order, and a further order was

  not signed until February 26, well beyond the fourteen days

  required by section 14-10-129(4).

          C.   May We Consider the Magistrate’s Oral Ruling?

¶ 81   I respectfully disagree with the majority’s conclusion that we

  may view the magistrate’s oral ruling as supplementing his written

  minute order. There are two problems with this conclusion. First,

  this appeal concerns the magistrate’s February 26 decision, not his

  February 9 minute order or the oral ruling accompanying it.

  Second, the magistrate’s February 26 ruling does not supplement

  his February 9 oral ruling; it conflicts with it. As noted, the

  February 9 oral ruling briefly discusses the applicability of

  subsection (1)(b)(I), but the February 26 written decision does not

  cite that subsection, much less discuss it.

¶ 82   This issue is significant because the majority relies on the

  magistrate’s oral ruling to explain its analysis that mother’s motion


                                    35
  embraced both subsections (1)(b)(I) and (4). However, if the

  magistrate’s oral ruling is not considered, we are reviewing only the

  magistrate’s February 26 written decision, which does not mention

  subsection (1)(b)(I), and the district court’s decision, which only

  cites generally to section 14-10-129.

¶ 83   Generally, a written order prevails over a conflicting oral

  ruling. People in Interest of S.R.N.J-S., 2020 COA 12, ¶ 16, 486 P.3d

  1201, 1205; Thyssenkrupp Safway, Inc. v. Hyland Hills Parks &

  Recreation Dist., 271 P.3d 587, 589 (Colo. App. 2011). Thus, the

  magistrate’s February 26 written ruling is what we are reviewing on

  appeal in part, not the magistrate’s February 9 written minute order

  or his oral ruling accompanying it.

¶ 84   Further, the case on which the majority relies in concluding

  that the magistrate’s oral ruling supplements the written order is

  distinguishable. In Friends of Denver Parks, Inc. v. City & County of

  Denver, 2013 COA 177, ¶¶ 34-37, 327 P.3d 311, 316, a division of

  this court concluded that a district court’s oral ruling on a

  preliminary injunction satisfactorily supplemented the court’s

  written ruling. However, the division did not address the rule that a




                                    36
  written order generally prevails over a conflicting oral ruling, and,

  thus, the division’s holding is inapplicable here.

¶ 85   Accordingly, I would conclude that we should not consider the

  magistrate’s oral ruling.

                              III.   The Merits

¶ 86   Even if I assume that these procedural issues do not warrant

  vacating the district court’s decision or dismissing this appeal, I

  disagree with the majority’s statutory interpretation. Specifically, I

  do not agree with the majority’s conclusions that (1) when a motion

  is filed under subsection (4), the movant must allege but need not

  prove imminent harm to a child; and (2) if a motion sufficiently

  alleges imminent harm, the court applies subsection (1)(b)(I)’s

  general endangerment standard. After setting forth the standard of

  review and applicable law, I will discuss each issue in turn.

              A.   Standard of Review and Applicable Law

¶ 87   I agree with the majority that we must accept the magistrate’s

  factual findings unless they are clearly erroneous. In re Marriage of

  Young, 2021 COA 96, ¶ 8, 497 P.3d 524, 528.

¶ 88   However, the interpretation of a statute is an issue of law that

  we review de novo. In re Marriage of Wollert, ¶ 20, 464 P.3d at 709.


                                      37
  When interpreting a statute, we must find and give effect to the

  legislative intent. Id. To ascertain the legislative intent, we look

  first to the language of the statute, giving words and phrases their

  plain and ordinary meanings. Id.; § 2-4-101, C.R.S. 2021 (“Words

  and phrase shall be read in context and construed according to the

  rules of grammar and common usage.”). If the language is clear, we

  apply the statute as written without resorting to other tools of

  statutory construction. In re Marriage of Wollert, ¶ 20, 464 P.3d at

  709.

¶ 89     Mother’s motion was filed under subsection (4) of section 14-

  10-129, which provides in relevant part as follows:

              A motion to restrict parenting time or parental
              contact with a parent which alleges that the
              child is in imminent physical or emotional
              danger due to the parenting time or contact by
              the parent shall be heard and ruled upon by
              the court not later than fourteen days after the
              day of the filing of the motion.

¶ 90     Subsection (1)(b)(I), referred to as the endangerment standard,

  states,

              The court shall not restrict a parent’s
              parenting time rights unless it finds that the
              parenting time would endanger the child’s
              physical health or significantly impair the
              child’s emotional development. In addition to


                                     38
            a finding that parenting time would endanger
            the child’s physical health or significantly
            impair the child’s emotional development, in
            any order imposing or continuing a parenting
            time restriction, the court shall enumerate the
            specific factual findings supporting the
            restriction.

              B.    Is Proof of Imminent Harm Necessary?

¶ 91   Father contends that the magistrate used an incorrect

  definition of “imminent” when restricting his parenting time under

  subsection (4). I agree.

¶ 92   Imminent has been defined as “threatening to occur

  immediately” or “[a]bout to take place.” Black’s Law Dictionary 898

  (11th ed. 2019). Similarly, that dictionary defines “immediate” as

  “[o]ccurring without delay; instant.” Id. at 897.

¶ 93   In contrast, the magistrate applied a definition of imminent

  that is contrary to the word’s plain meaning. He explained,

            “Imminent” in this context does not connote
            any form of immediacy. Rather, it is the
            certainty of the harm happening whether it is
            days, weeks, or months in the future. It is not
            a question of “if” but “when” in this case. It
            does not matter if the “when” is an unspecific
            sometime in the future.

¶ 94   By defining “imminent” without any notion of immediacy, the

  magistrate paraphrased the definition of “endanger,” the term used

                                    39
  in subsection (1)(b)(I). Endanger means “to bring into danger or

  peril” or “to create a dangerous situation.” Merriam-Webster

  Dictionary, https://perma.cc/AK8Z-RZUS. Merriam-Webster’s

  examples illustrate the difference between “endanger” and

  “imminent.” One example states, “[p]arents feared that the dog

  could endanger their children.” Id. The other example says, “[t]he

  severe drought has endangered crops throughout the area.” Id.

  Both examples illustrate situations where potential danger exists

  but is not likely to occur immediately.

¶ 95   Consequently, a situation that endangers reasonably causes

  concern, but it does not involve a danger expected to occur

  instantly. Because the magistrate used an incorrect definition of

  “imminent harm,” I conclude that he improperly restricted father’s

  parenting time.

       C.   The Relationship Between Subsections (1)(b)(1) and (4)

¶ 96   This difference in terms is crucial to understanding the

  relationship between subsections (1)(b)(I) and (4) for several

  reasons. First, to the extent the majority is correct in asserting that

  a movant must allege, but need not prove, that a child is in

  imminent danger in a motion brought under subsection (4),


                                    40
  employing an incorrect definition of “imminent” necessarily results

  in a flawed conclusion regarding the sufficiency of the motion’s

  allegations. Here, for example, mother alleged that the son had

  been subject to several head injuries during an eighteen-month

  period. She did not allege that the son was in imminent physical

  danger.

¶ 97   Second, subsection (4) presumes that a court must find that

  an existing parenting time order would place a child in imminent

  physical or emotional danger. Otherwise, any parent, especially one

  involved in a longstanding, post-dissolution of marriage conflict,

  could easily curtail the other parent’s parenting time by simply

  alleging imminent harm. The requirement that a court must

  impose attorney fees and costs under subsection (5) against a

  parent who files a frivolous motion to restrict parenting time would

  not necessarily discourage this practice because contentious, post-

  dissolution disputes seldom involve black-and-white issues.

¶ 98   Third, subsection (4) makes no reference to subsection (1)(b)(I),

  and that section makes no reference to subsection (4). If the

  General Assembly had intended all motions filed under subsection

  (4) with sufficient particularity to automatically trigger the


                                     41
  application of subsection (1)(b)(I), it would have said so. Instead,

  the language in subsection (1)(b)(I) requiring the court to enumerate

  its specific factual findings “in any order imposing or continuing a

  parenting time restriction” must be construed together with the first

  part of that sentence, which applies “[i]n addition to a finding that

  parenting time would endanger the child’s physical health or

  significantly impair the child’s emotional development.” § 14-10-

  129(1)(b)(I). The latter phrase, of course, is the standard applicable

  to motions brought under subsection (1)(b)(I), not those under

  subsection (4).

¶ 99    I do not agree that an express finding of imminence would be

  moot when the court holds a hearing under subsection (4) because

  a temporary parenting time restriction has already been in place. If

  a court were to conclude that the moving parent had not

  established imminent harm, an express finding of lack of

  imminence would not be moot but would result in the denial of the

  motion.

¶ 100   Contrary to the majority’s concern that a court’s finding of

  endangerment without imminence would force the court to return a

  child to a dangerous situation, that circumstance would not occur


                                    42
  under my reading of the statutory scheme. Rather, at a hearing on

  a motion filed under subsection (4), the court would only determine

  whether a child is subject to “imminent physical or emotional

  danger.” If this standard is not met, the court could determine

  whether the endangerment standard had been met under a

  previously or subsequently filed motion. The latter motion would

  not need to be heard and ruled on within fourteen days of the date

  of its filing, and it would allow the parties to undertake discovery

  and call more witnesses than would be possible when an emergency

  hearing is scheduled under subsection (4). Here, for example,

  father presented in his petition for review to the district court a

  Department of Human Services report concluding that mother’s

  allegations were unfounded. Because this report was not issued

  until nine days after the emergency hearing, father could not

  present it then, and, subsequently, the district court declined to

  consider it. Had mother filed a motion under subsection (1)(b)(I),

  father could have called the author of the report and sought to

  refute any allegations of endangerment proffered by mother.

¶ 101   The supreme court’s recent decision in In re Marriage of

  Wollert does not require a contrary conclusion. There, the supreme


                                     43
  court addressed when a motion to restrict parenting time under

  subsection (4) requires a hearing to be held within fourteen days of

  the filing of the motion. In re Marriage of Wollert, ¶ 2, 464 P.3d at

  706. Overruling Slowinski, 199 P.3d 48, in part, the court held that

  the particularity requirement of C.R.C.P. 7(b)(1) is the proper

  standard to review a motion under subsection (4). Id. at ¶ 4, 464

  P.3d at 706. Although In re Marriage of Wollert concerned a

  disputatious dissolution of marriage case that had been active for

  fourteen years, the supreme court nevertheless concluded that the

  allegations of the subsection (4) motion were sufficient, relying on

  an allegation in the motion that a therapist had opined that the

  child there was in “imminent psychological and emotional danger.”

  Id. at ¶ 35, 464 P.3d at 712. Here, in contrast, mother’s motion

  contained no allegation of imminent physical or emotional danger.

¶ 102   While the supreme court stated that subsection (4) “requires a

  party to allege, not prove, imminent physical or emotional danger,”

  id. at ¶ 36, 464 P.3d at 712, that statement is clearly dicta because

  the supreme court only ruled on the standard needed to trigger a

  hearing under subsection (4). See People v. Stellabotte, 2018 CO




                                    44
  66, ¶ 28, 421 P.3d 174, 179-80 (statements that are dicta do not

  govern in a subsequent case).

                             IV.   Conclusion

¶ 103   For both the procedural and substantive reasons stated above,

  I would reverse the district court’s order.




                                    45